          Case 2:17-cv-00808-APG-EJY Document 86 Filed 01/06/21 Page 1 of 1




 1                             UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3 ARNOLD ANDERSON,                                       Case No.: 2:17-cv-00808-APG-EJY

 4          Plaintiff                                                    Order

 5 v.                                                              [ECF Nos. 84, 85]

 6 C PASTUNA, et al.,

 7          Defendants

 8         Plaintiff Arnold Anderson filed a motion for a jury trial and a motion for a conference

 9 under Nevada Rule of Civil Procedure 16.1. ECF Nos. 84, 85. I deny Anderson’s motions

10 because I previously granted summary judgment in favor of the defendants and this case is

11 closed. ECF Nos. 82, 83.

12         I THEREFORE ORDER that Arnold Anderson’s motions (ECF Nos. 84, 85) are

13 DENIED.

14         DATED this 6th day of January, 2021.

15

16
                                                        ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23
